Name: Commission Regulation (EEC) No 2936/87 of 30 September 1987 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 87 Official Journal of the European Communities No L 278/51 - COMMISSION REGULATION (EEC) No 2936/87 of 30 September 1987 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies Annex could also be improved ; whereas it should there ­ fore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 569/77 is hereby amended as follows : 1 . Article 3 (4) is replaced by the following : '4 . Payment shall be made between the 110th and 115th days following that on which the goods are taken over . 2 . Article 4 (5) is replaced by the following : ' 5 . The cost of determining the tannin content of sorghum and in the case of durum wheat the cost of ^ the amylasic activity (Hagberg) test and of determining - the protein content shall be- met by the offerer. In cases of dispute the intervention agency shall have the necessary tests on _ the cereals in question carried out again , the cost being met by the losing party'. - 3 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Whereas Commission Regulation (EEC) No 1 569/77 (3), as last amended by Regulation (EEC) No 2280/87 (4), stipulates that goods delivered to intervention are to be paid for on the 1 1 0th day following that- on which they are taken over ; whereas this requirement may be too rigid where certain Member States are concerned and cause administrative difficulties ; whereas it should therefore be eased ; Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize , sorghum and durum .wheat (*), as last amended by Regulation ^(EEC) No 2094/87 (6), makes the standard quality criteria for durum wheat more strin ­ gent all round, introducing technological quality criteria ; whereas , in order to ensure that offers of durum wheat to intervention are serious, the costs of analysis to verify that the technological quality criteria are met should be met by the offerer, as is already the case with sorghum and with common wheat of bread-making quality offered for intervention ; Whereas the Annex to Regulation (EEC) No 1569/77, in its latest version annexed to 'Regulation (EEC) No 2280/87, contains errors ; whereas the presentation of this This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 182, 3 . 7 . 1987, p . 40 . (3) OJ No L 174, 14 . 7 . 1977, p . 15 . (4) OJ No L 209 , 31 . 7 . 1987, p . 13 . 0 OJ No L 281 , 1 . 11 . 1975 , p . 22 . .(f) OJ No L 196, 17 . 7 . 1987, p . 1 . No L 278/52 Official Journal of the European Communities 1 . 10 . 87 ANNEX ANNEX Durum wheat Common wheat Rye Barley Maize Sorghum A. Maximum moisture content 14,5% 14,5 % 14,5 % 14,5 % 14,5 % 14,5 % B. Maximum percentage of matter which is not basic cereal of unimpaired quality 12 % 12 % 12 ' % 12 % 12 % 12 % of which : 1 . broken grains 6 % 5 % 5 % ' 5 % 10 % 10 % 2. impurities consisting of grains (other than indi ­ cated at 3) 5 . % 12 % 5 % " 12 % 5 %  5 % of which : (a) shrivelled grains (b) other cereals (c) grains damaged by pests (d) grains in which the germ is discoloured (e)' grains overheated during drying 3 % 0,50 % | 5 % 3 % 3 % | 5 % 3 % 3 % 3 % 3 . mottled grains and/or grains affected with fus ­ ariosis of which : 5 % _ _  grains affected with fusariosis 1,5 %      4. sprouted grains 4 % * 6 % 6 % 6 % 6 % 6 % 5. miscellaneous impurities (Schwarzbesatz) 3 % : 3 3 % 3 °/V 3 % 3 % of which : - (a) extraneous seeds :  noxious 0,10 % 0,10 % 0,10 % 0,10 % 0,10 % 0,10 %  other (b) damaged grains : \  grains damaged by spontaneous heating or too extreme heating during drying  other 0,05 % ¢ (c) extraneous matter I || (d) husks | I . (e) ergot 0,05 % 0,05 % 0,05 %    (f) decayed grains     (g) dead insects and fragments of insects &lt; C. Maximum percentage of wholly or partially mitadine grains 40 %      D. Maximum tannin content      1 % (') E. Minimum specific weight 78 kg/hi 72 kg/hi 68 kg/hi 63 kg/hi 0   F. Protein content 11,5 % (') ¢     ¢  G. Hagberg falling number 220      (') Percentage calculated on the dry matter . (2) Save as otherwise provided in the first paragraph of Article 112 of the Act of Accession of Spain and Portugal , as regards barley harvested in Spain .'